Per Curiam :
These three cases were argued together. The main question therein is common to all of them.
We concur in the construction put upon the statute relating to the time for which the licenses were authorized to be granted. It would be a forced interpretation to hold that they were to be effective for more than one year, or at more than, one place in the county.
The payment of a fine for a violation of the law is no legal bar to the right of the treasurer to collect the license fees.
Judgment affirmed in each case.